                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


UNITED FIRE AND CASUALTY                          CV 17-103-BLG-TJC
COMPANY,

                    Plaintiff/Counter-            ORDER
                    Defendant,

vs.

KINKAID CIVIL CONSTRUCTION
LLC,

                    Defendant/Counter-
                    Claimant.

      Before the Court is the parties’ Notice of Partial Settlement and Stipulated

Motion to Vacate Certain Deadlines and Hearings. (Doc. 77.) Having conducted a

status conference on this motion and good cause appearing, IT IS ORDERED that

the motion is GRANTED as follows:

      (1)   Defendant/Counterclaimant Kinkaid Civil Construction LLC’s

Motion to Compel (Docs. 40), Second Motion to Compel (Doc. 43), Motion for

Partial Summary Judgment (Doc. 58), and Motion for Attorney Fees and Costs

(Doc. 64) are hereby denied without prejudice as MOOT. All deadlines associated

with these motions are hereby VACATED;

      (2)   The motions hearing currently scheduled in this matter for Thursday,

June 20, 2019 at 10:30 a.m. is VACATED; and
     (3)      All other scheduling deadlines set in this matter remain in effect.

     IT IS FURTHER ORDERED that within 30 days of the date of this Order,

the parties shall file a stipulation to dismiss those claims that have been settled and

shall advise the Court of those issues which remain unresolved.

      DATED this 18th day of June, 2019.

                                        _______________________________
                                        TIMOTHY J. CAVAN
                                        United States Magistrate Judge
